Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 remain for examination.  Claims 1-20 have been amended. Applicant's arguments filed on 02/06/2022 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by the amendments. Accordingly, this action has been made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eyal U.S Pub. No. 20190095879 A1, in view of Savir U.S Pub. No. 20200044823 A1.

As to claim 1, Eyal discloses an orderer node in a blockchain network, the orderer node comprising: a memory storing one or more instructions; and a processor that when executing the one or more instructions is configured to (Eyal Fig. 1): receive a merge channels transaction that requests a merger of a plurality of channels of the blockchain network into a new single blockchain channel based on a modification policy associated with the plurality of the channels (Eyal Pa. [0273]) [Once multiple payments have been successfully routed, Teechain can “merge” all channels sharing the same endpoints and unlock any unused deposits.] [0215] [Teechain achieves off-chain channel termination by (i) merging the states of multiple payment paths into one single payment path]
It is noted that Eyal does not appear explicitly disclose verify the merge channels transaction based on the modification policy; execute the merge channels transaction to generate a merge block that functions as a genesis block for the new single channel; and provide the merge block to participant nodes of the blockchain network to validate the merge block.  
However, Savir discloses verify the merge channels transaction based on the modification policy; execute the merge channels transaction to generate a merge block that functions as a genesis block for the new single channel; and provide the merge block to participant nodes of the blockchain network to validate the merge block (Savir Fig. 1, Pa. [0005], [0017-0021]) [obtaining at least a portion of a blockchain associated with a given customer of an enterprise having a plurality of customer communication channels, wherein the blockchain comprises transaction data for the given customer with the plurality of customer communication channels; obtaining new transaction data for the given customer for a given one of the plurality of customer communication channels; providing the new transaction data for the given customer with the given customer communication channel to additional customer communication channels of the plurality of customer communication channels; receiving a validation of the new transaction data for the given customer from the additional customer communication channels based on one or more predefined validation criteria; and storing the validated new transaction data for the given customer in the blockchain associated with the given customer] [0022] [various customer data received from the multiple communication channels 150 is aggregated using a blockchain-based integration layer 120. Generally, the exemplary blockchain-based integration layer 120 employs a customer blockchain data store and a validation process to integrate the customer data received from the multiple communication channels 150 for a given customer in a corresponding blockchain]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Savir to the network system of Eyal would have yield predictable results and resulted in an improved system, namely, a system that would provide techniques integrating heterogeneous multi-channel customer data (Savir Pa. [0001])

As to claim 2, Eyal discloses the orderer node wherein the processor is further configured to; terminate pending transactions prior to the execution of the merge channels transaction (Eyal Pa. [0084]) [The balance should never exceed the credit in either direction. Either party can terminate the channel at any time and settle the balance with a terminating transaction that it places in the blockchain. The terminating transaction reflects a balance that comprises all payments made by the terminator and all payments received by the terminator from its counterparty]

As to claim 3, Eyal discloses wherein the processor is configured to: merge the plurality of the channels into the new single channel is based on a content of the merge block (Eyal Pa. [0215]) [Teechain achieves off-chain channel termination by (i) merging the states of multiple payment paths into one single payment path]

As to claim 4, Eyal discloses wherein the processor is further configured to: check for pending transactions (Eyal Pa. [0071]) [All nodes maintain a copy of the Bitcoin blockchain and verify that all issued transactions are valid, i.e., only spend UTXOs and satisfy all scripts' conditions.]

As to claim 5, Eyal discloses wherein, when the processor is configured to generate the merge block, the processor is further configured to: generate the merge block after all the pending transactions have been completed (Eyal Pa. [0273]) [Once multiple payments have been successfully routed, Teechain can “merge” all channels sharing the same endpoints and unlock any unused deposits] 

As to claim 6, Eyal discloses wherein the processor is further configured to: generate a name space for the new single channel based on a configuration derived from the merge block (Eyal Pa. [0173]) [unique channel ID to identify the payment channel]

As to claims 8-13, claims 8-13 recite the claimed that respectively contain similar limitations as claims 1-6; therefore, they are rejected under the same rationale.

As to claims 15-19, claims 15-19 recite the claimed that respectively contain similar limitations as claims 1-2 and 4-6; therefore, they are rejected under the same rationale.

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491